ACCEPTED
                                                                                               03-14-00643-CV
                                                                                                      3912979
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         1/27/2015 11:57:03 AM
                                                                                              JEFFREY D. KYLE
                                                                                                        CLERK




                             CERTIFICATE OF SERVICE                            FILED IN
                                                                        3rd COURT OF APPEALS
       I, Jon Michael Smith, do hereby certify that a true and correct copy AUSTIN,
                                                                             of the TEXAS
                                                                        1/27/2015
foregoing document was delivered to all attorneys of record as listed below        11:57:03 AM
                                                                              via overnight
delivery on January 27, 2015.                                               JEFFREY   D. KYLE
                                                                                  Clerk

Steven R. Samples
2605 Airport Freeway, Suite 100
Fort Worth, Texas 76111



                                                  _/s/ Jon Smith______________
                                                  Jon Michael Smith




Unopposed Motion for Extension of Time – Page 6